Case: 22-1571   Document: 18     Page: 1   Filed: 07/05/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

           MEGAN DE’AN WHITTINGTON,
                Plaintiff-Appellant

                            v.

                   UNITED STATES,
                   Defendant-Appellee
                 ______________________

                       2022-1571
                 ______________________

    Appeal from the United States Court of Federal Claims
 in No. 1:21-cv-01801-MBH, Senior Judge Marian Blank
 Horn.
                  ______________________

                     ON MOTION
                 ______________________

 PER CURIAM.
                        ORDER
     Megan De’an Whittington moves for leave to proceed in
 forma pauperis. In response to the court’s May 25, 2022,
 order to show cause, Ms. Whittington opposes dismissal.
 The United States responds in favor of dismissal.
    Ms. Whittington filed the underlying complaint at the
 United States Court of Federal Claims. The Court of
Case: 22-1571     Document: 18     Page: 2     Filed: 07/05/2022




 2                                           WHITTINGTON   v. US



 Federal Claims dismissed without prejudice and entered
 judgment on January 4, 2022. Ms. Whittington states that
 she attempted to file an appeal with the Court of Federal
 Claims via email on February 23, 2022, but learned on
 March 10, 2022, that no appeal had yet been received by
 that court. Ms. Whittington states that she then mailed
 her notice of appeal to the Court of Federal Claims, which
 was received March 15, 2022, seventy days after the judg-
 ment.
     To be timely, a notice of appeal must be received by the
 Court of Federal Claims within 60 days of the entry of judg-
 ment. See 28 U.S.C. § 2522; 28 U.S.C. § 2107(b). We have
 held that the filing deadline for civil appeals from the Court
 of Federal Claims to this court is a jurisdictional rule im-
 posed by Congress with the intent of denying this court ju-
 risdiction once a filing window has closed. See Marandola
 v. United States, 518 F.3d 913, 914 (Fed. Cir. 2008); Bowles
 v. Russell, 551 U.S. 205, 209 (2007). Thus, while we are
 sympathetic to Ms. Whittington’s situation, this court may
 only consider whether her notice of appeal was timely and
 cannot toll based on her individual circumstances. Because
 her appeal was filed outside the 60-day window, this court
 lacks jurisdiction and must dismiss.
     Ms. Whittington also appears to be trying to invoke
 Federal Rule of Appellate Procedure 4(a)(5)(A), which au-
 thorizes trial courts to extend the time to appeal for excus-
 able neglect. To the extent that Ms. Whittington is asking
 this court to construe her notice of appeal or her response
 to the show cause order as such a request and transmit it
 to the Court of Federal Claims for consideration, we see no
 basis to do so in the circumstances of this case. That rule
 authorizes trial courts to extend the time to appeal only
 when there is a motion filed no later than 30 days after
 expiration of the time to appeal.            Fed. R. App.
 P. 4(a)(5)(A)(i). Because the notice of appeal cannot rea-
 sonably be construed as seeking such relief and the re-
 sponse to the show cause order was filed well outside that
Case: 22-1571       Document: 18    Page: 3    Filed: 07/05/2022




 WHITTINGTON     v. US                                       3



 30-day deadline, we must decline to transmit those filings
 for consideration.
     Accordingly,
     IT IS ORDERED THAT:
     (1) The appeal is dismissed.
     (2) All pending motions are denied as moot.
     (3) Each side shall bear its own costs.
                                      FOR THE COURT

  July 5, 2022                        /s/ Peter R. Marksteiner
      Date                            Peter R. Marksteiner
                                      Clerk of Court